ORDER

PER CURIAM.
Shannon Smith (“Defendant”) appeals from a judgment of conviction for first-degree assault, class B felony, Section 565.050 RSMo (1994),1 and for felonious restraint, Section 565.120, for which Defendant was sentenced to two concurrent terms of seven years. Defendant alleges the trial court erred in denying her motion for judgment of acquittal because the State did not present sufficient evidence to support either conviction. We have reviewed the briefs of the parties and the record on appeal and conclude there is *860sufficient evidence from which a reasonable trier of fact might have found Defendant guilty beyond a reasonable doubt. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App. E.D.1996). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All statutory references are to RSMo (1994) unless otherwise specified.